The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 07/28/2022.
4.	Claims 1-15, 17-19, 23-25, and 28 are currently pending.
5.	Claims 1-11 and 23 have been withdrawn.
6.	Claims 12 and 28 have been amended.
7.	Claims 16, 20-22, 26-27, and 29 have been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Drawings
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first region has no electrical connection to the ground potential” (claim 12) and the “entirety of the first region has no electrical connection to the ground potential” (claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 12-15, 17-19, 24-25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12:
	Claim 12 includes the limitation “the first region has no electrical connection to the ground potential”. Nothing in the Specification supports this limitation. In fact, the Specification directly contradicts this limitation. Specifically, 122 is connected to the first region [see instant fig 1]. Furthermore, the mere absence of a positive recitation is not basis for an exclusion [MPEP 2173.05(i)].
Regarding claims 13-15, 17-19, 24-25:
	Claims 13-15, 17-19, and 24-25 are rejected at least based on their dependency from claim 12.
Regarding claim 28:
	Claim 28 includes the limitation “wherein the entirety of the first region has no electrical connection to the ground potential”. Nothing in the Specification supports this limitation. In fact, the Specification directly contradicts this limitation. Specifically, 122 is connected to the first region [see instant fig 1]. Furthermore, the mere absence of a positive recitation is not basis for an exclusion [MPEP 2173.05(i)].
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 12-15, 17-19, 24-25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12:
	Claim 12 includes the limitation “the first region has no electrical connection to the ground potential”. It is unclear how the first region could have no electrical connection to ground because the claims previously set forth that the second region is electrically connected to the ground potential and the second region is coupled to the first region. As such, the first region is electrically connected to the second region (no material is a perfect insulator) which is electrically connected to the ground potential. It is noted that the fact that something may be insulated from ground does NOT mean that it is not electrically connected to ground [see instant fig 1]. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure to the claims due to the contradictory nature of the limitation. 
Regarding claims 13-15, 17-19, 24-25:
	Claims 13-15, 17-19, and 24-25 are rejected at least based on their dependency from claim 12.
Regarding claim 28:
	Claim 28 includes the limitation “the entirety of the first region has no electrical connection to the ground potential”. It is unclear how the entirety of the first region could have no electrical connection to ground because the claims previously set forth that the second region is electrically connected to the ground potential and the second region is coupled to the first region. As such, the first region is electrically connected to the second region (no material is a perfect insulator) which is electrically connected to the ground potential. It is noted that the fact that something may be insulated from ground does NOT mean that it is not electrically connected to ground [see instant fig 1]. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure to the claims due to the contradictory nature of the limitation.

Claim Rejections - 35 USC § 103
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 12-15, 17-19, 24-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorf (US 20170125217 A1) in view of Agarwal (US 20160064231 A1) and Chen et al (US 2011/0177694).
Regarding claims 12 and 28, Dorf teaches a system for plasma processing of a substrate (plasma reactor) [fig 4 & 0041-0042], comprising: a wafer processing structure comprising: a first region (interior of 160) configured to form a first plasma (e-beam plasma) of a first type (RF plasma discharge) through a first energy source (242/244) fig 4 & 0044]; a second region (processing chamber, 50) coupled to the first region (interior of 160) via one or more channels (filtering grid, 170), the second region configured (processing chamber, 50) to form a second plasma of a second type (remote plasma) through a second energy source (plasma source power applicator), the second plasma (remote plasma) being ignited independently of the first plasma (e-beam plasma) [fig 4 & 0027, 0041-0042]; an electrical ground connection (see ground connected to 60) configured to electrically connect at least one surface (52) in the second region to a ground potential (occurs when 60 is powered off) [fig 4]; a controller coupled to the first energy source (control input, 62), the second energy source (control input, 59), the one or more channels (170 via 62) for controlling the first energy source (242/244), the second energy source (plasma source power applicator), and the one or more channels (170) respectively [fig 1 & 0027].
Dorf does not specifically disclose the controller is configured to modulate an electron energy distribution in a portion of the second plasma proximate to a surface of the substrate by varying an intensity of the electron beam introduced from the first plasma to the second plasma.
Agarwal teaches a processing apparatus with an ion beam and a remote plasma source [abstract].  Agarwal further teaches a controller (222 of Fig. 1) that has an ion energy control output (222b) to control ion energy at the surface of the workpiece via the waveform tailoring processor (214).   The control output (222b) is connected to the process region (118, as can be seen in Fig. 1) by controlling the waveform processor (214).  Agarwal teaches that the process controller has an electron beam energy control output (222a) coupled to the electron beam source [0061].  
Agarwal also teaches that controller can govern the output voltage level of the voltage supply (142) and the discharge voltage supply (140).  The controller of Agarwal governing the output voltage level of the voltage supply corresponds to the limitation wherein the controller is “configured to modulate an electron energy distribution in a portion of the second plasma proximate to a surface of the substrate by varying an intensity of the electron beam introduced from the first plasma to the second plasma” because Agarwal teaches that the controller controls an electron beam energy level, which controls the choice of chemical species of radical sand ions in the process region (118, which is proximate to a surface of the substrate) [0061].
Dorf and Agarwal are analogous art in the field of electron beam/remote plasma hybrid systems for plasma processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dorf with the controller process of Agarwal in order to control the electron beam energy level and the chemical species and radicals in the processing region as desired [0061].  
Dorf modified by Agarwal does not specifically teach a negative electric potential source coupled to the first region, the negative electric potential source being different from the first energy source and the second energy source; and a controller coupled to the negative electric potential source for controlling the negative electric potential source.
Chen teaches a negative electric potential source (upper power supply, 340, can lower plasma potential to a negative value) coupled to the first region (312), the negative electric potential source (340) being different from the first energy source (360) and the second energy source (330) [fig 3 & 0059, 0079-0081]; and a controller (controllers, 395) coupled to the negative electric potential source (upper power supply, 340) for controlling the negative electric potential source (upper power supply, 340) [fig 3 & 0080].
Modified Dorf and Chen are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date the apparatus of modified Dorf with the negative electric potential source of Chen to suppress deposition of by-product by controlling the plasma potential [Chen – 0059].
	It is noted the language “an electron beam formed by the first plasma is configured to modulate one or more characteristics of the second plasma” and “the negative electric potential source provides a negative electric potential to one or more components of the first region to facilitate directing the electron beam into the second plasma” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 13, Dorf teaches the system of claim 12.  Dorf teaches processing chamber has a second region (remote plasma source 58) [Figure 1, Paragraph 26]. The remote plasma source is controlled independently, and is exemplarily formed by an RF generator driving a plasma source power applicator in the remote plasma source (58) [Paragraph 27].  
Although taught by the cited prior art, the claim limitations “configured to ignite the second plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The second plasma (remote plasma) is exemplarily formed by an RF generator driving a plasma source power applicator in the remote plasma source (58) [Paragraph 27].  The remote plasma is ignited in a position remote from the apparatus.  
Regarding claim 14, Dorf teaches the system of claim 12.  Dorf teaches processing chamber has a second region (remote plasma source 58) [Figure 1, Paragraph 26]. The remote plasma source is controlled independently, and is exemplarily formed by an RF generator driving a plasma source power applicator in the remote plasma source (58) [Paragraph 27].  
Although taught by the cited prior art, the claim limitations “configured to at least partially maintain the second plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The second plasma (remote plasma) is exemplarily formed by an RF generator driving a plasma source power applicator in the remote plasma source (58) [Paragraph 27]. An RF source driving the remote plasma must maintain the plasma in order for it to be formed.  
Regarding claim 15, Dorf teaches the system of claim 12. The processing chamber has a first region (E-beam source 56) and a second region (remote plasma source 58) [Figure 1, Paragraph 26].  The remote plasma source and E-beam source are coupled to each other via the chamber (50).  Dorf teaches wherein the first energy source (the emitting electrode 110 of Fig. 4) is coupled to the first region (interior of 160) [0044].  The emitting electrode is in the E-beam source assembly, which is a more detailed view of the E-beam source shown in Fig. 1.  
Although taught by the cited prior art, the claim limitations “configured to ignite and maintain the first plasma for directing an electron beam from the first plasma into the second plasma to modulate the one or more characteristic of the second plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  
The apparatus of Dorf is capable of the claimed function because the first plasma, formed by the E-beam, is ignited between the emitting electrode (110 of Figure 4) and the electron gun body (160) [Paragraph 44].  The RF potential between the emitting electrode and the electron gun body also controls the plasma density, i.e. maintains the plasma [0044].  The apparatus is further capable of directing an electron beam from the first plasma into the second plasma because Dorf teaches that the electron gun has an outlet opening (160a of Figure 4) with a filtering grid (170) [Paragraph 41].  The electron gun has a propagation path going into the chamber the chamber (50), where it communicates with the plasma formed in the remote plasma source (58).  The electron beam is capable of modulating the one or more characteristics of the second plasma because Dorf teaches, e.g., electron beam energy is limited to a range so as to limit dissociation or radical production by the electron beam [Paragraph 10].   
Regarding claim 17, Dorf teaches the system of claim 15.  Dorf further teaches that the electron gun has an outlet opening (160a of Figure 4) with a filtering grid (170) [Paragraph 41].  The electron gun corresponds to the first region, the remote plasma source (58) and the chamber (50) correspond to the second region.  The filtering grid 170 has high aspect ratio openings [Paragraph 47] that correspond to the instant claimed one or more channels are coupled between the first region and the second region.  The first region and the second region are coupled by the grid (170), as seen in figure 4.  
Although taught by the cited prior art, the claim limitations “configured to direct the electron beam from the first region to the second region” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Dorf illustrates the electron beam path (P of Figure 4) passing from the electron gun (corresponding to the first region) to the chamber (corresponding to the second region), as illustrated by the dotted arrows in figure 3 [Paragraph 41]. 
Regarding claim 18, Dorf teaches the system of claim 15.  Dorf further teaches an electron gun with an outlet opening (160a of Figure 4) with a filtering grid (170) [Paragraph 41]. The filtering grid 170 has high aspect ratio openings [Paragraph 47] that correspond to the instant claimed one or more channels between the first region and the second region.  Each channel of Dorf inherently has a size that can be measured and defined, which corresponds to the instant limitation “each of the channels… has a respective size.”
Regarding claim 19, Dorf teaches the system of claim 12.  Dorf teaches a bias power generator (60 of Figure 4) electrically connected to the workpiece (54) [Paragraph 26], which is located in the chamber (50) corresponding to the instant claimed second region.  The bias generator is also illustrated as connected to an electrical ground symbol in Figure 4.   The ground is shown to be connected via the bias generator to the workpiece, which makes up a surface in the second region.  
Regarding claim 24, Dorf teaches the limitations of claim 15.  Dorf further teaches that an RF plasma discharge is ignited between the emitting electrode (110 of Fig. 3) and the electron gun body that serves as an RF return.  Dorf further teaches that independent control over the beam electron density can be achieved by adding an inductively coupled plasma source to the e-beam source assembly (212) [0044].  The e-beam source assembly corresponds to the instant claimed first energy source.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dorf to have the first energy source include an inductively coupled plasma source, because Dorf teaches that adding this source allows for independent control over beam electron density [0044].  
Regarding claim 25, Dorf teaches the limitations of claim 12.   Dorf further teaches that the remote plasma source (58 of Fig. 1), that corresponds to the instant claimed “second energy source,” can include an RF generator driving a plasma source power applicator (not shown) in the remote plasma source [0027].    The remote plasma source and chamber (58 and 50 of Fig. 4) of Dorf correspond to the instant claimed second region, and the RF generator that drives the remote plasma source is an energy source that is coupled to that region.  The second energy source of Dorf is an RF plasma source.  

Response to Arguments
17.	Applicant's arguments, see Remarks, filed 06/28/2022, with respect to the rejection of claim(s) 12-15, 17-19, 24-25, and 28-29 under 35 USC 112(a) & 112(b) have been fully considered but they are not persuasive. 
Applicant argues that the amendments to claims 12 and 28 overcome the rejections. Specifically, “electrically floated with respect to ground” means that an electrical connection to ground potential does not exist. Furthermore, one would understand that a portion of the first region could not float with respect to a ground potential while another portion does not.
In response, it is noted that there is nothing in the Specification that supports the instant amendments. The mere absence of a positive recitation is not basis for an exclusion [MPEP 2173.05(i)]. 
Applicant correctly points out that [0026] sets forth that in one embodiment the first region 106 may be electrically floated with respect to ground 122 (this is NOT claimed or depicted). However, this does NOT mean that 106 is not electrically connected to ground. [0026] also sets forth that one or more components of 106 may receive a negative electrical potential. This means that different portions of 106 may be held at different electrical potentials. Nowhere does the written specification say that 106 is not electrically connected to ground (and the only fig of the instant apparatus depicts 106 electrically connected to ground). The mere absence of a positive recitation is not basis for an exclusion [MPEP 2173.05(i)]. 
18.	Applicant’s arguments, see Remarks, filed 06/28/2022, with respect to the rejection of claim(s) 12-15, 17-19, 24-25, and 28 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that the Dorf fails to teach “the first region has no electrical connection to the ground potential”.
	In response, it is noted that this limitation is new matter and indefinite [see rejections under 112(a) and 112(b) above]. Specifically, because this limitation is contradictory to that which is disclosed and makes no sense, the limitations have been interpreted to impart no additional structure to the claims.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718